           Case 1:19-cv-04977-JPC Document 111 Filed 02/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT NEW YORK
                                                       X

ROY STEWART MOORE and KAYLA MOORE,                     :
                                                       :   Index No. 19 Civ. 4977 (JPC)
                               Plaintiffs,             :
                                                       :   ECF CASE
                   - against -                         :
                                                       :   NOTICE OF MOTION FOR
SACHA NOAM BARON COHEN, SHOWTIME                       :   SUMMARY JUDGMENT
NETWORKS, INC., AND CBS CORPORATION,                   :
                                                       :   ORAL ARGUMENT REQUESTED
                               Defendants.             :
                                                       X




         PLEASE TAKE NOTICE that Defendants Sacha Baron Cohen, Showtime Networks

Inc. and CBS Corporation n/k/a ViacomCBS Inc. will move this Court, before the Honorable

John P. Cronan, United States District Judge, Southern District of New York, for an order

pursuant to Rule 56 of the Federal Rules of Civil Procedure dismissing Plaintiffs’ Complaint

with prejudice, and for such other and further relief as the Court shall deem just and proper. In

support of this motion, Defendants rely upon the accompanying (1) Memorandum of Law in

Support of Defendants’ Motion for Summary Judgment, (2) Statement of Undisputed Material

Facts, (3) Declaration of Brendan Countee and exhibits annexed thereto, (4) Declaration of Todd

Schulman and exhibits annexed thereto, and (5) Declaration of Elizabeth McNamara and exhibits

annexed thereto.




4841-6409-2889v.1 3940173-000105
           Case 1:19-cv-04977-JPC Document 111 Filed 02/08/21 Page 2 of 2




         PLEASE TAKE FURTHER NOTICE that, pursuant to the schedule ordered by this

Court on at the December 3, 2020 hearing, opposing papers, if any, must be served upon the

undersigned on or before March 1, 2021; and reply papers, if any, must be served on or before

March 8, 2021. Any oral argument will occur on a date and at a time designated by the Court.



Dated: February 8, 2021                     Respectfully Submitted,

                                            /s/ Elizabeth A. McNamara

                                            DAVIS WRIGHT TREMAINE LLP

                                            Elizabeth A. McNamara
                                            Rachel F. Strom
                                            Eric J. Feder
                                            1251 Avenue of the Americas, 21st Floor
                                            New York, New York 10020
                                            (212) 489-8230
                                            (212) 489-8340 (fax)

                                            Of Counsel:

                                            Russell Smith, Esq.
                                            Jeff Holmes, Esq.
                                            SMITH DEHN LLP
                                            2500 Broadway
                                            Building F, Suite F-125
                                            Santa Monica, California 90404
                                            (310) 396-9045
                                            rsmith@smithdehn.com
                                            jholmes@smithdehn.com

                                            Attorneys for Defendants
TO:      Larry E. Klayman
         KLAYMAN LAW GROUP, P.A.
         2020 Pennsylvania Avenue, NW
         Suite 800
         Washington, DC 20006
         (310) 595-0800
         Fax: (202) 379-9289
         Email: leklayman@gmail.com

         Attorneys for Plaintiffs

                                               2
4841-6409-2889v.1 3940173-000105
